Cite as 2015 Ark. 452

                SUPREME COURT OF ARKANSAS
                                       No.   CR-15-916

MICHAEL TODD                                      Opinion Delivered   December 3, 2015
                               APPELLANT
                                                  MOTION FOR BELATED APPEAL
V.


STATE OF ARKANSAS                                 MOTION GRANTED.
                                 APPELLEE


                                        PER CURIAM


       Appellant Michael Todd, by and through his attorney, Anthony S. Biddle, has filed a

motion for belated appeal. On June 26, 2014, the Hempstead County Circuit Court revoked

Appellant Michael Todd’s suspended imposition of sentences. On July 22, 2014, Todd filed

his notice of appeal. On June 3, 2015, the Arkansas Court of Appeals dismissed Todd’s

appeal, holding that despite Todd’s notice of appeal being timely filed, his notice of appeal

was ineffective to confer appellate jurisdiction. See Todd v. State, 2015 Ark. App. 356, 465
S.W.3d 435. Specifically, the court of appeals held that the language of Todd’s notice of

appeal did not fairly and accurately inform the court of the order(s) being appealed from as

required by Rule 2(a) of the Arkansas Rules of Appellate Procedure–Criminal, the appellate

court to which Todd was appealing, or whether the order(s) resulted from a bench hearing

rather than a jury trial. Id. at 5, 465 S.W.3d at 438.

       In the present motion for belated appeal, Mr. Biddle admits that it was his obligation

to file an appropriate notice appeal. We have clarified our treatment of motions for rule on
                                      Cite as 2015 Ark. 452

clerk and motions for belated appeals in McDonald v. State, 356 Ark. 106, 146 S.W.3d 883

(2004). There, we stated that there are only two possible reasons for an appeal not being

timely perfected: either the party or the attorney filing the appeal is at fault, or there is “good

reason.” Id. at 115, 146 S.W.3d at 891. We explained:

       Where an appeal is not timely perfected, either the party or attorney filing the appeal
       is at fault, or there is good reason that the appeal was not timely perfected. The party
       or attorney filing the appeal is therefore faced with two options. First, where the party
       or attorney filing the appeal is at fault, fault should be admitted by affidavit filed with
       the motion or in the motion itself. There is no advantage in declining to admit fault
       where fault exists. Second, where the party or attorney believes that there is good
       reason the appeal was not perfected, the case for good reason can be made in the
       motion, and this court will decide if good reason is present.

Id., 146 S.W.3d at 891 (footnote omitted). While this court no longer requires an affidavit

admitting fault before we will consider the motion, an attorney should candidly admit fault

where he has erred and is responsible for the failure to perfect the appeal. See id.

       In accordance with McDonald, Mr. Biddle has candidly admitted fault. Therefore, the

motion is granted.     A copy of this opinion will be forwarded to the Committee on

Professional Conduct.

       Motion granted.




                                                2